DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13 and 15-25 are pending in this application.
Response to Amendment
Claims 13, 15, 16, 18, 19, and 22 are amended. Claim 14 is cancelled. Claim 25 is added.\
Response to Arguments
Applicant’s arguments with respect to claim(s) 13 and 15-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. U.S. Patent Application 2020/0279701 (hereinafter “Yang”) and further in view of Yang et al. U.S. Patent No. 9,570,260 (hereinafter “Yang2”).
Regarding claim 13, Yang teaches a thermal protection device (i.e. circuit protection device 100)(fig.1B) comprising: a housing (i.e. housing 102)(fig.1D); a varistor (i.e. metal oxide varistor 110)(fig.1D) partly embedded in the housing (implicit)(refer to fig.1D), wherein the housing electrically insulates the varistor (refer to [0017]), and wherein the varistor comprises a partly uninsulated contact surface (refer to solder connection 140)(fig.2A); an inner wall (i.e. insulator pad)(fig.1D) of insulating material (refer to [0018]) arranged adjacent to the contact surface of the varistor (refer to fig.1D); a window (i.e. opening 132)(fig.1D) in the inner wall (implicit) configured to allow an electrical connection of the contact surface of the varistor in an operational state of the thermal protection device (refer to [0022]); and a moveable insulation block (i.e. arc shield 114)(fig.1D) configured to cover the window in the inner wall to insulate the varistor in a region of the window of the inner wall in a fault state of the thermal protection device (refer to [0029] and [0030]), wherein a metal contact (i.e. solder connection 140)(fig.2A) defines a spring terminal (implicit) such that the spring terminal is electrically connected through the window to the contact surface of the varistor during the operational state of the thermal protection device (refer to [0024]), however Yang does not teach wherein the moveable insulation block is configured to move in a rotation around a rivet in a centre of rotation. However, Yang2 teaches wherein the moveable insulation block (i.e. arc shield 65)(figs.2 and 4) is configured to move in a rotation around a rivet (i.e. pivot pin 77)(fig.2) in a centre of rotation (refer to figs.2 and 4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the moveable insulation block of Yang with the movable insulation block of Yang2 to provide the advantage of constructing a simpler device which is less likely to fail.
Regarding claim 15, Yang and Yang2 teach the thermal protection device of claim 13, wherein the metal contact is subject to a pre-stress acting in a direction away from the contact surface during the operational state of the thermal protection device (refer to Yang [0027] and [0029]).
Regarding claim 16, Yang and Yang2 teach the thermal protection device of claim 13, wherein the electrical connection between the contact surface of the varistor and the spring terminal comprises a low temperature solder joint (refer to Yang [0029]) during the operational state of the thermal protection device (implicit), and wherein a low temperature is a characteristic temperature at which the solder joint reaches a state where it allows a pre-stress to interrupt a contact with the contact surface (refer to Yang [0029]).
Regarding claim 17, Yang and Yang2 teach the thermal protection device of claim 16, wherein the characteristic temperature is a melting temperature of a solder (refer to Yang [0029]), and wherein the melting temperature is in a range from 180°C to 210°C (refer to Yang [0026])(the melting temperatures of SnIn and SnBi are in the range of 180°C to 230°C).
Regarding claim 18, Yang and Yang2 teach the thermal protection device of claim 13, wherein the moveable insulation block is pressed against the spring terminal by a spring force (refer to Yang abstract) from a spring (i.e. Yang spring 120)(fig.1D) during the operational state of the thermal protection device (refer to Yang abstract).
Regarding claim 19, Yang and Yang2 teach the thermal protection device according to claim 13, wherein the moveable insulation block is configured to be pushed in an end position by a spring (i.e. Yang spring 120)(refer also to Yang [0029] and [0030])and to thereby cover the window of the inner wall in the fault state of the thermal protection device (refer to Yang [0029] and [0030]).
Regarding claim 20, Yang and Yang2 teach the thermal protection device according to claim 13, wherein the housing comprises an indicator (refer to Yang [0017]) on a front side (implicit)(refer to Yang figs. 1A and 1B) such that signal contacts of the indicator reach out of the housing (implicit)(refer to Yang figs. 1A and 1B) and an indicator trigger reaches into the housing (refer to Yang2 trigger portion 35a and trigger extension 35c)(fig.5). 
Regarding claim 21, Yang and Yang2 teach the thermal protection device according to claim 20, wherein the indicator is a micro-switch (i.e. Yang2 micro switch 35)(fig.5).
Regarding claim 22, Yang and Yang2 teach the thermal protection device according to claim 20, wherein the moveable insulation block is configured to be pushed in its end position by a spring and thereby operates the indicator trigger of the indicator in a fault state of the thermal protection device (refer to Yang [0032])(refer to Yang2 [0028]).
Regarding claim 23, Yang and Yang2 teach the thermal protection device according to claim 13, wherein the varistor has a rectangular shape (refer to Yang metal oxide varistor 110)(fig.2D)(refer also to Yang [0018]) or a round shape (refer to Yang [0018]).
Regarding claim 24, Yang and Yang2 teach the thermal protection device according to claim 13, wherein the varistor comprises a second contact surface (i.e. Yang conductive pad 107)(fig.2D) provided with a terminal (i.e. Yang lead 106)(fig.2D).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, and further in view of Macanda et al. European Patent Document EP 0867896 A1 (hereinafter “Macanda”) and De Luca U.S. Patent No. 3,852,539 (hereinafter “De Luca”).
Regarding claim 13, Yang teaches a thermal protection device (i.e. circuit protection device 100)(fig.1B) comprising: a housing (i.e. housing 102)(fig.1D); a varistor (i.e. metal oxide varistor 110)(fig.1D) partly embedded in the housing (implicit)(refer to fig.1D), wherein the housing electrically insulates the varistor (refer to [0017]), and wherein the varistor comprises a partly uninsulated contact surface (refer to solder connection 140)(fig.2A); an inner wall (i.e. insulator pad)(fig.1D) of insulating material (refer to [0018]) arranged adjacent to the contact surface of the varistor (refer to fig.1D); a window (i.e. opening 132)(fig.1D) in the inner wall (implicit) configured to allow an electrical connection of the contact surface of the varistor in an operational state of the thermal protection device (refer to [0022]); and a moveable insulation block (i.e. arc shield 114)(fig.1D) configured to cover the window in the inner wall to insulate the varistor in a region of the window of the inner wall in a fault state of the thermal protection device (refer to [0029] and [0030]), however Yang does not teach wherein the thermal protection device is configured such that, with an accurate application of heat, a low temperature solder joint between a spring terminal and the contact surface is rebuildable after triggering of the thermal protection device so that the thermal protection device is resettable to the operational state. However Macanda teaches wherein the cover is removable (refer to cover 43)(fig.8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang to include the removable cover of Macanda to provide the advantage of allowing access to the inner circuit of the device while protecting the device during normal operation. However Yang and Macanda do not teach wherein the thermal protection device is configured such that, with an accurate application of heat, a low temperature solder joint between a spring terminal and the contact surface is rebuildable after triggering of the thermal protection device so that the thermal protection device is resettable to the operational state. However De Luca teaches wherein the thermal protection device is configured such that, with an accurate application of heat, a low temperature solder joint between a spring terminal and the contact surface is rebuildable after triggering of the thermal protection device so that the thermal protection device is resettable to the operational state (refer to col. 1 lines 34-56). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang and Macanda to include the resettable operation of De Luca to provide the advantage of minimizing waste and allowing the circuit to be easily repaired, minimizing downtime.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839